United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Brockton, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1539
Issued: November 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 30, 2014 appellant filed a timely appeal from the March 25, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this nonmerit decision. The last merit decision of record was OWCP’s
November 27, 2013 decision. Because more than one year elapsed from the last merit decision
to the filing of this appeal on June 30, 2014, the Board lacks jurisdiction to review the merits of
this claim.2

1
2

5 U.S.C. §§ 8101-8193.

See 20 C.F.R. §§ 501.2(c) and 501.3. Appellant submitted additional evidence after OWCP’s March 25, 2014
decision. The Board cannot consider such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
OWCP accepted that on February 26, 2013 appellant, then a 50-year-old nurse, sustained
a neck sprain due to catching and lifting a patient in order to prevent him from falling to the
floor. She stopped work on February 26, 2013 and received disability compensation on the daily
rolls.
In several reports from mid-2013, Dr. Jane Butlin, an attending Board-certified internist,
stated that appellant was partially disabled due to protruding cervical discs causing radicular
symptoms in her arms.
In reports dated September 13 and 30, 2013, Dr. Gilbert Shapiro, a Board-certified
orthopedic surgeon serving as an OWCP referral physician, determined that appellant had no
residuals of her February 26, 2013 work injury. He found that her work-related neck sprain had
resolved and that her reported neck and arm complaints were not supported by objective clinical
findings.
In an October 23, 2013 letter, OWCP advised appellant that it proposed to terminate her
wage-loss compensation and medical benefits on the grounds that she ceased to have residuals of
her February 26, 2013 work injury. It stated that the proposed termination was supported by the
well-rationalized opinion of Dr. Shapiro. Appellant was provided 30 days to submit evidence
and argument challenging the proposed termination action.
Appellant submitted an October 24, 2013 report, in which Dr. Butlin stated that appellant
had cervical spasms which prevented her from lifting more than five pounds above her
shoulders. In an October 25, 2013 form report, Dr. Butlin reiterated that appellant was totally
disabled.
By decision dated November 27, 2013, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective November 27, 2013. It found that she had no
residuals of her February 26, 2013 work injury after that date. OWCP stated that the reports of
Dr. Butlin did not show that appellant had work-related residuals and that the weight of the
medical opinion evidence regarding her work-related residuals rested with the opinion of
Dr. Shapiro.
In a December 20, 2013 letter received on December 27, 2013, appellant requested
reconsideration of OWCP’s November 27, 2013 decision. She contended that, despite the
findings of Dr. Shapiro, she continued to experience pain, numbness and spasms while carrying
out her activities of daily life. Appellant made an appointment with a Board-certified orthopedic
surgeon in order to accurately assess her current medical situation.
In support of her reconsideration request, appellant submitted October 17 and
November 6, 2013 reports from Dr. Butlin and a January 6, 2014 report of Dr. Simon Chao, an
2

attending Board-certified orthopedic surgeon. She also submitted several previously submitted
documents, including the findings of April 17, 2013 magnetic resonance imaging (MRI) scan
testing of her cervical spine and a March 5, 2013 report and November 6, 2013 disability slip of
Dr. Butlin.
In the October 17 and November 6, 2013 reports, Dr. Butlin noted that appellant
presented to discuss issues with her chronic neck pain and stated, “[Appellant] initial diagnosis
after the accident at work in February was cervical sprain but this is clearly evolved [to] cervical
disc disease and spondylosis.” In the October 17, 2013 report, she diagnosed cervical
spondylosis and recommended further pain management treatment. On November 6, 2013
Dr. Butlin diagnosed displacement of cervical the intervertebral disc without myelopathy,
cervical spondylosis and screening for depression. She indicated that appellant was totally
disabled and provided a more extensive discussion of her treatment for neck problems.
In the January 6, 2014 report, Dr. Chao stated that appellant visited his office on
December 31, 2013 complaining of worsening neck pain, headaches and bilateral arm pain and
numbness. He discussed appellant’s April 17, 2013 MRI scan testing and stated that her ongoing
symptoms were likely due to cervical radiculopathy and bilateral carpal tunnel syndrome.
Dr. Chao recommended a cervical epidural steroid injection at C6-7 for diagnostic and
therapeutic purposes.
In a November 27, 2013 decision, OWCP denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a). It found that the medical reports she
submitted were repetitive because they had previously been submitted or were irrelevant because
they did not contain a clear opinion that she continued to have residuals of her February 26, 2013
neck sprain.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.6 The Board has held that the submission of evidence

3

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

3

or argument which repeats or duplicates evidence or argument already in the case record7 and the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case.8
ANALYSIS
OWCP issued a decision on November 27, 2013 which terminated appellant’s wage-loss
compensation and medical benefits effective November 27, 2013 on the grounds that she had no
residuals of her February 26, 2013 work injury after that date. It accepted that on February 26,
2013 she sustained a work-related neck sprain. Appellant stopped work on February 26, 2013
and received disability compensation on the daily rolls. OWCP terminated her wage-loss
compensation and medical benefits effective November 27, 2013 based on the opinion of
Dr. Shapiro, a Board-certified orthopedic surgeon, who served as an OWCP referral physician.
Appellant requested reconsideration of this decision on December 27, 2013.
As noted, the Board does not have jurisdiction over OWCP’s November 27, 2013
decision. The issue on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim. In her
December 27, 2013 application for reconsideration, appellant did not contend that OWCP
erroneously applied or interpreted a specific point of law. She did not identify a specific point of
law or show that it was erroneously applied or interpreted. Appellant did not advance a new and
relevant legal argument.9 She submitted several documents that were previously submitted and
considered by OWCP, including the findings of April 17, 2013 MRI scan testing of her cervical
spine and a March 5, 2013 report and November 6, 2013 disability slip of Dr. Butlin, an
attending Board-certified internist. The submission of these documents does not require
reopening of appellant’s claim for merit review because the Board has held that the submission of
evidence which repeats or duplicates evidence already in the case record does not constitute a basis
for reopening a case.10
The underlying issue in this case is whether OWCP properly terminated appellant’s
wage-loss compensation and medical benefits effective November 27, 2013 as she had no
residuals of her February 26, 2013 work injury after that date. That is a medical issue which
must be addressed by relevant medical evidence.11 A claimant may be entitled to a merit review
by submitting new and relevant evidence, but appellant did not submit any new and relevant
medical evidence in this case.12

7

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

8

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

9

In her reconsideration request letter, appellant indicated that she continued to have symptoms and that she had
an appointment to see a new physician.
10

See supra note 7.

11

See Bobbie F. Cowart, 55 ECAB 746 (2004).

12

See supra note 4.

4

Appellant submitted October 17 and November 6, 2013 reports of Dr. Butlin and a
December 31, 2013 report of Dr. Chao. These reports were new in that they had not been
previously submitted, but they are not relevant to the underlying issue of the case. Dr. Butlin and
Dr. Chao did not provide any opinion as to why appellant continued to have residuals of her
February 26, 2013 work injury. Therefore, the submission of these reports would not require
reopening of appellant’s claim for merit review.13
In the October 17 and November 6, 2013 reports, Dr. Butlin noted that appellant
presented to discuss issues with her chronic neck pain and stated, “Her initial diagnosis after the
accident at work in February was cervical sprain but this is clearly evolved [to] cervical disc
disease and spondylosis.” She diagnosed cervical intervertebral disc without myelopathy,
cervical spondylosis and screening for depression. These reports are not relevant to the main
issue of this case because Dr. Butlin did not address how appellant’s neck and arm problems
were related to her February 26, 2013 work injury. In the January 6, 2014 report, Dr. Chao
stated that appellant visited his office on December 31, 2013 complaining of worsening neck
pain, headaches and bilateral arm pain and numbness. He advised that her ongoing symptoms
were likely due to cervical radiculopathy and bilateral carpal tunnel syndrome. This report also
lacks relevance to the underlying issue of the case because Dr. Chao did not address how
appellant’s continuing symptoms were related to the accepted work injury.
On appeal, appellant indicated that she was currently seeing a psychiatrist for stress,
anxiety and depression; however, her claim has not been accepted for a work-related emotional
condition.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

13

See supra note 8.

5

ORDER
IT IS HEREBY ORDERED THAT the March 25, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 25, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

